Dissenting opinion by
Lewis, C. J.
The record in this case presents but one question for determination upon this appeal, narqely: Can an action of foreclosure be maintained against the estate of a deceased mortgagor after the note and mortgage have been allowed by the administrator as a valid claim against the estate, and before the final settlement ? In my opinion, as a general rule, it cannot. The Act entitled “ An Act to regulate the settlement of the estate of deceased persons ” (Laws of the year 1861, p. 186) clearly directs the manner in which claims against the estate of deceased persons shall be presented and disposed of. Section 135 declares that “ every claim which has been allowed by the executor or administrator, and approved by the Probate Judge, shall within thirty days thereafter be filed in the Probate Court, and be ranked among the acknowledged debts of the estate, to be paid in due course of administration.”
Section 136 provides that “ when a claim is rejected, either by the executor or administrator, or the Probate Judge, the holder shall bring suit in the proper Court against the executor or administrator within three months after the date of its rejection if it be then due, or within three months after it becomes due, otherwise the claim shall be forever barred.” And Section 142 declares that “ the effect of any judgment rendered against any executor or administrator upon any claim for money against the estate of his testator or intestate, shall only be to establish the claim in the same manner as if it had been allowed by the executor or administrator and the Probate Judge; and the judgment shall be that the executor or administrator pay in due course of administration the amount ascertained to be due.”
Though the bringing of a suit against the estate of a deceased person, as in this case, seems nowhere expressly prohibited in the *337Act referred to, yet as another method of proceeding is explicitly prescribed, that, it seems to me, should be pursued, at least whenever it furnishes a complete remedy. So, 'too, the provision that suit upon rejected claims must be brought within a given time, also raises an implication that no suit should be brought upon claims allowed. Again, when a judgment is obtained against an estate, it is expressly provided that no execution shall issue thereon, and that its only effect shall be to establish the claim in the same manner as if it had been allowed by the executor or administrator. (Sec. 142.) Then the only object of the suit against the estate is to establish the claim as a valid demand against it to be paid in due course of administration. Hence, a judgment places the claim in no better position than if it were allowed by the executor or administrator as a valid demand against the estate. Indeed the allowance of the claim, as a general thing, is equivalent to a judgment against it. If the executor or administrator allow a claim, it is all the law requires him to do, and the creditor of the estate is placed in as favorable position as if he had his judgment. I can therefore see no cause of action against the estate. When, as in this case, the complaint shows the fact that the claim has been allowed, it is demurrable precisely the same as if it alleged a former suit and judgment upon the same claim, because the allowance of the demand gives it all the effect of a judgment against the estate. A judgment upon an allowed claim would be utterly useless, and for that reason, if no other, the estate should be protected from the burdens of litigation, which could result in no good. It is claimed, however, that the same rule governing unsecured claims against an estate does not apply to demands which are secured by mortgage. But I am unable to find that the Probate Act referred to recognizes any distinction. The law requires all claims to be presented for allowance or rejection, and prescribes the manner in which they shall be paid, and it seems to be conceded that the word “ claim ” includes secured as well as unsecured claims. And it is so held in California. (Ellison v. Halleck, 6 Cal. 386; Ellis v. Polhemus, 27 Cal. 350.) The only distinction which the law seems to make between secured and unsecured debts is that the former shall have the preceeds of the. security applied to its payment if the security is sold. The view which I have taken of this question is *338fully supported by tbe Supreme Court of California in tbe case of Ellison v. Halleck et als., 6 Cal. 386, and Faulkner et als. v. Folsom’s Executors, Id. 412. True, some doubt was cast upon the authority of these cases by the same Court in the case of Fallon v. Butler et al., 21 Cal. 24. But the authority of Fallon v. Butler has also been very much weakened by the more recent decision in the case of Ellis v. Polhemus, 27 Cal. 350. I am therefore disposed to recognize the decisions in Faulkner et als. v. Folsom’s Executors, as correctly announcing the general rule of law. I do not wish to be understood as holding that a Court of Equity has no jurisdiction in eases of this kind, but simply that as the allowance of a claim against the estate (where there are no necessary parties except the claimant and the executor) gives the creditor all the relief which a judgment would, the showing of that fact in their complaint, like the showing of a former judgment upon the same claim, would make the complaint bad on general demurrer.
The judgment of the Court below should therefore be affirmed.